Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
Cationic Mercapto-amino-pyridinium compound: (3 -((2-mercaptoethyl)amino)- 1- methylpyridin- 1-ium iodide) 
Buffering system: ammonium hydroxide
Further buffering agents: none
Solvents: water 
Oxidizing agent: hydrogen peroxide
Solvents for the oxidizing composition: water
One or more optional reagents: chelants (EDTA) and
one or more optional reagents present in the oxidizing composition: conditioning agents (cetyl/stearyl alcohol) in the reply filed on 19 October 2020 is acknowledged.
No claims are withdrawn as a result of this elect. Election was made without traverse in the reply filed on 19 October 2020.

Claim Status
Applicant’s claim amendments and arguments in the response filed 19 October 2020 are acknowledged. 
Claims 1-20 are pending. 

No claims are withdrawn. 
Claims 1-20 are under consideration.
Upon further consideration, the examiner has withdrawn the species election pertaining to the one or more optional ingredients for the oxidizing composition.
 
Examination on the merits is extended to the extent of the following species:
Cationic Mercapto-amino-pyridinium compound: (3 -((2-mercaptoethyl)amino)- 1- methylpyridin- 1-ium iodide) 
Buffering system: ammonium hydroxide
Further buffering agents: none
Solvents: water 
Oxidizing agent: hydrogen peroxide
Solvents for the oxidizing composition: water
One or more optional reagents: chelants (EDTA)
 We can’t pick a new species, we just withdraw the election, meaning it is open to any reagent that meets the claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 May 2019 and 19 October 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Claim Objections
Claims 2-7 are objected to because of the following informalities: Claims 2-7 depend from claim 1. Claim 1 contains TWO solvents: A) the solvent for the reducing composition (i.e. “Solvent b.iii.” and B) the solvent for the oxidizing composition (i.e. “Solvent d.ii.”). Applicant may wish to consider amendments to claims 2-7 to more easily and rapidly denote between the two solvents is warranted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "desired shape" in claim 1 is a relative term which renders the claim indefinite.  The term "desired shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim “desired shape” is indefinite because it is a personal attribute and what is a “desired shape” to one ordinary skilled artisan may not be a “desired shape” to another.

Claims 2-20 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1 and do not clarify the issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathnam (US 2003/0024542), Donnelly (US 5,041,286; 1991), Glenn JR (US 2002/012639; IDS-05/09/2019) and Yamazaki (US 4,134,411; 1979). 
* It is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including 4.8% ammonium hydroxide.

With regard to the claims 1-12 & 14-20, and the elected species, Rathnam teaches a method for perming hair (title). Rathnam teaches “[p]ermanent waving and the art of creating a permanent curl in straight hair through waving products are well known to the perm industry” [0004]. Rathnam teaches the method steps of putting the hair into the desired shape by winding the hair onto a perm-rod with the waving lotion (reducing composition) containing thio compounds such as thioglycolic or thiolactic acids, salts or esters, cysteine and its derivatives, cysteamine and its derivatives, inorganic sulfites and bisulfites, etc. [0004]. Rathnam also teaches application of waving lotion/reducing composition to the wound hair that is dry or essentially dry [0019].  Rathnam teaches “[w]aving lotions generally contain one or more reducing agents such as thioglycolic or thiolactic acids and their derivative salts and esters, cysteine and its derivatives, cysteamine and its derivatives, inorganic sulfites, and bisulfites [0033]. Rathnam teaches the waving lotion/reducing agent also contains alkaline ingredients such as ammonium hydroxide [0033].  Rathnam teaches for waving lotions suitable for alkaline perms or perms having a neutral pH, the pH of the waving lotion is in a range of about 7 to about 9.5 [0033]. Rathnam teaches “[g]enerally, all waving lotions may contain one or more of various additives including chelating agents…anionic surfactants, amphoteric surfactants, nonionic surfactants… and fragrances [0033]. Rathnam teaches during the time of processing the broken half-cystine units of hair slowly tend to rearrange and align according to the shape of the perm-rod [0004]. Rathnam teaches after the processing time the waving lotion/reducing composition is rinsed away [0004]. Rathnam teaches “[r]elinking of the aligned half-cystine units and restoring 
Rathnam does not teach the solvent for the reducing composition or its amount, the reducing agent for the reducing composition being a cationic mercapto amino pyridinium compound or its amount, the optional reagent for the reducing composition being EDTA, or the solvent for the oxidizing composition and its amount.
In the same field of invention, Donnelly teaches a reducing composition and an oxidizing agent/composition for curling keratin fibers which includes human hair (abstract; Donnelly’s claim 5). With regard to the reducing composition, Donnelly in the Example Reducing Medium teaches the reducing composition has a pH range from 7.5 (for easier to wave hair) to 9.5 (for more difficult to wave hair; col. 6, ll. 30-50). Donnelly teaches the reducing agent is present in an aqueous solution (i.e. a composition having a water solvent; col. 3, ll. 45-55). Donnelly in the Example Reducing Medium teaches the reducing composition comprises 16 wt.% of ammonium hydroxide (30%), thereby Donnelly in the Example Reducing Medium teaches the reducing composition comprises 4.8 % ammonium hydroxide (i.e. buffering system; col. 6, ll. 30-50). Donnelly in the Example Reducing Medium teaches the reducing composition comprises 82% water (i.e. solvent; col. 6, ll. 30-50). More broadly, Donnelly teaches the concentration of the reducing agent should be 5-15% and the aqueous solution of reducing agent can include other 
GLENN JR teaches a topical composition for treating amino acid based substrates comprising a protected thiol compound having the formula R-(S-Pr)m where R is a functional group, S is sulfur, and Pr is a heterocyclic protecting group, and m is an integer between 1 and 100 (abstract).  GLENN JR teaches the cosmetic compositions in which the compound of his invention may be used is hair waving compositions (¶ 177). GLENN JR teaches the protected thiol compound for use in a hair care composition which is directly applied to the hair in an amount of 0.5-10% [0421]. GLENN JR in Example 22 teaches the cationic mercapto amino 

    PNG
    media_image1.png
    153
    348
    media_image1.png
    Greyscale
. GLENN JR teaches the compound of Example 22 to be an antioxidant [0423]. GLENN JR teaches the hair may activate the compounds of his invention ([0018]-[0019]). GLENN JR teaches his compounds bind to hair and remain for multiple shampoo cycles providing durability of the cosmetic active that is not seen with prior art compounds ([0011], [0012] & [0015]).
Yamazaki teaches permanent waving compositions for the hair and scalp (title). Yamazaki teaches antioxidants are used in reducing compositions to keep the reducing composition from degenerating in activity and to also keep the pH of the reducing composition from changing (col. 3, ll. 1-25). 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (D) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the permanent waving method taught by Rathnam by modifying the reducing composition used in Rathnam’s method by adding  water in an amount of 85-95%, EDTA, and antioxidant/cationic mercapto amino pyridinium compound in an amount of 0.5-10% as suggested by the combined teachings of Donnelly, Glenn JR and Yamazaki, and modifying the oxidizing composition used in Rathnam’s method by adding water/solvent in an 85-98.5 % water as suggested by Donnelly because Rathnam teaches inclusion of additives in the reducing and oxidizing compositions for permanently waving hair and water, sequestrene disodium EDTA and antioxidants are appropriate constituents for the reducing composition and water is an appropriate solvent/constituent for the oxidizing composition as suggested by the combined teachings of Donnelly, Glenn JR and Yamazaki. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance the hair permanent waving process by improving product stability, maintaining the pH and limiting the degradation of the reducing composition while using water to adjust the concentration of the reagents present in the oxidizing composition to art-recognized levels that prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to recited pH range for the reducing composition, and the amount of buffering agent in the reducing composition, water/solvent in the reducing composition, cationic mercapto amino pyridinium compound/antioxidant in the reducing composition, oxidizing agent in the oxidizing composition, and solvent present in the oxidizing composition, these parameters and amounts overlap with or fall within those suggested by the combined teachings of Donnelly, GLENN JR, and Yamazaki.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathnam, Donnelly, Glenn JR, and Yamazaki, as applied to claim 1-12 & 14-20 above, and further in view of Want Curls (2012; IDS-05/09/2019), and Sigma-Aldrich (Copyright 2020; IDS-10/19/2020) [as evidenced by Sheppeck (2000); IDS-10/19/2020)].


 GLENN JR teaches a protected thiol with the chemical core of 

    PNG
    media_image2.png
    171
    189
    media_image2.png
    Greyscale
in which Ak is A1 or A2 with A1 and A2 being taught as alkyl group with 1 carbon  (¶ 42, 44 & 52). The ordinary skilled artisan would immediately envisage a methyl group with 1 carbon atom due to GLENN JR’s explicit teaching of this substituent.  GLENN JR’s ¶ 52 structure teaches the protected thiol group may be present in any of the 5 remaining location on the ring.   GLENN JR teaches the halogen used as the anion for the compound may be iodine ([0045] & [0046]).  More broadly, GLENN JR teaches the R group may be any mono or multivalent cosmetically active functional group ([0036] & [0046]). GLENN JR teaches the cosmetic compositions in which the compound of his invention may be used is hair waving compositions (¶ 177). GLENN JR teaches the protected thiol compound for use in a hair care composition which is directly applied to the hair in an amount of 0.5-10% [0421].
However, neither Donnelly, Glenn JR, nor Yamazaki teach the protected thiol is a cysteamine substituent that is attached to the pyridinium ring through a nitrogen group.
Want Curls teaches previous thiol based perms suffer from being smelly and causing hair damage (pg. 2). Want Curls teaches cysteamine based perms are less smelly, less damaging and produce a looser wave (pg. 3). 
Sigma-Aldrich teaches cysteamine moieties (i.e. mercaptoethylamines) are attached to compounds via their nitrogen atom (pg. 1 & 2). As evidenced by Sheppeck, Sigma-Aldrich’s polymer bound cysteamine/2-mercaptoethylamine was available as early as 2000 (abstract).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to have modified the reducing composition used in the method suggested by the combined teachings of Donnelly, Glenn JR and Yamazaki by substituting Donnelly’s thioglycolic acid based reducing agents with GLENN JR’s protected thiol compound having the protected thiol substituent being a cysteamine attached via its nitrogen atom as suggested by the combined teachings of Want Curls and Sigma-Aldrich because GLENN JR’s protected thiol compound is taught for use in hair waving compositions and Want Curls teaches thiol and cysteamine compounds are used to wave/perm hair with less smell and hair damage with Sigma-Aldrich showing that cysteamine groups are attached to compounds via their nitrogen atom. The skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to provide a less smelly and damaging hair treatment composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims set and the ‘450 recite a method for treating hair  comprising the steps: (a) putting the hair in a desired shape, (b) before and/or after the hair is put in the desired shape, applying the permanent styling composition comprising about 1 % to about 20% of a cationic mercapto amino pyridinium compound which encompasses 3-((2-mercaptoethyl)amino )-1-methylpyridin-1-ium iodide (i.e. a reducing composition). Both the instant claims and the ‘450 application teach the step of (c) rinsing the reducing composition from the hair; (d) applying an oxidizing composition to the hair comprising: (i) from about 0.5% to about 12% of an oxidizing agent, by weight of the oxidizing composition; and (ii) from about 80% to about 97% of a solvent, by weight of the oxidizing composition; and (e) rinsing the oxidizing composition from the hair. The ‘450 application does not teach the recited pH value of the reducing composition, the solvents for the reducing and oxidizing compositions and their amounts, the buffering system for the reducing composition and its amount, the recited species of oxidizing agent, and the recited one or more optional ingredients present in the reducing and oxidizing compositions. These deficiencies are made up for in the teachings of Donnelly as described supra. Donnelly further teaches the oxidizing composition comprises perfume and mixed cationic cellulosic polymers (i.e. conditioning agents; col. 6, ll. 50-65). The claims of the instant application are obvious variants of claim 20 of copending Application No. 15/963,450 because it would have been prima facie to one of ordinary skill in the art at the time the claimed invention was filed to have modified the method of claim 20 of the copending ‘450 application by adjusting the pH value of the reducing KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)).
With regard to recited pH range for the reducing composition, the amount of buffering agent for reducing composition, the amount of buffering system for the reducing composition, the amount of solvent present in the reducing and oxidizing compositions, these parameters and amounts fall within or overlap with the combined teachings of the ‘450 application and Donnelly. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LORI K MATTISON/Examiner, Art Unit 1619          

/NICOLE P BABSON/Primary Examiner, Art Unit 1619